DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 3/22/21 is acknowledged.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107703714 (CN ‘714), utilizing US 2019/0384160 to Yang et al. (Yang) as an English-language family member.
CN ‘714 discloses a mask for exposing a photoresist layer coating on a substrate by using a plurality lenses of an exposure machine.  The mask includes a light incident region and a light overlap region, the light incident region includes a transparent zone (i.e. second light transmitting region) and a non-transparent zone, and the light overlap region includes a transparent zone (i.e. first light transmitting region) and a non-transparent zone, wherein an area of each transparent zone of the light 
Specifically, in one embodiment the area of each transparent zone 111 of the light overlap region is smaller than the area of each transparent zone 101 of the light incident region.  See paragraph [0016], [0032] and Figure 3.

4.	Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204536727 (CN ‘727).
CN ‘727 discloses a lithographic plate (i.e. mask plate) comprising at least one intermediate opening 101 and two side openings 102, with the middle [intermediate] opening 101 positioned between the two side openings 102.  The width d1 of the intermediate opening 101 is less than the width d2 of the side openings 102.  See page 7, lines 15-22 of the computer-generated translation, and Figure 1.

5.	Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107167937 [Foreign Patent Document 3 of the Information Disclosure Statement filed 3/12/19] (CN ‘937).
CN ‘937 discloses a mask plate, a color filter plate and a display panel.  The cover template comprises the first region and the second region and the third region, which are located at least on the opposite sides of the first region respectively.  The first area comprises a plurality of first transmittance zones [corresponding to the at least one first light-transmitting region(s) of the present invention] and a first shading zone arranged in phases, the second area comprises a plurality of second transmittance zones and a second shading zone, and the third region comprises a plurality of third transmittance zones and a third shading zone arranged in phases [i.e. wherein the second and third transmittance zones 
In one embodiment, as shown in Figure5, the width of the first transmittance zone 501 is the same, and the width of the second transmittance zone 502 is not less than (i.e. is greater than) the width of the first transmittance zone 501, and the first transmittance zone 501 is incremented one by one in the direction of the second transmittance zone 502, and the width of the third transmittance zone 503 is not less than (i.e. is greater than) the width of a transmittance zone is 501, and the direction of the first transmittance zone 501 to the third transmittance zone 503 is incremented sequentially.  See page 11, lines 16-26 of the translation, and Figure 5.

6.	Claim(s) 1-3, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105448699 [Foreign Patent Document 1 of the Information Disclosure Statement filed 2/26/20] (CN ‘699).
	CN ‘6998 discloses a mask plate assembly for forming a SRAM fin and a manufacturing method of the fin. The reticle assembly includes a first reticle and a second reticle, wherein the first reticle includes at least two sets of first graphics units, and each set of the first reticle includes a first light blocking area and a first light transmission pass region.  The first mask also includes a second light blocking area disposed between adjacent first graphic units; a second light transmitting region disposed between adjacent first graphic units.  See the abstract, as set forth in the translation provided by Applicant.
.

Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
5/13/21